 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 1 of 20 PageID #:17711




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No. 16 CR 463-23
       v.
                                                  Judge Virginia M. Kendall
ALONZO HORTA,
a/k/a “Blue”

                 The Government’s Sentencing Memorandum

      Defendant Alonzo Horta should be sentenced to 30 years in prison for the

murder of Alfonso Calderon and for his participation in the violent racketeering

enterprise that is the Latin Kings street gang. Horta was a true believer in gang life

and engaged in increasingly violent conduct that culminated in his wanton shooting

of Calderon. A 30-year sentence is necessary to protect the community from Horta; to

deter him and others from the shootings and gang-inspired mayhem that spread fear

through neighborhoods inhabited by law-abiding people; to hold him accountable for

the murder of Calderon and for his violent activities; and to provide a measure of

justice to the family of Calderon and the other victims of Horta’s criminal conduct.
         Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 2 of 20 PageID #:17712




I.            Alonzo Horta’s Criminal Conduct 1

              A.    The Racketeering Enterprise and Conspiracy Joined by Horta

              By the time Alonzo Horta joined the gang, no later than in 2013 (Dkt. 2029 at

     2), the Latin Kings had operated as a violent criminal organization for decades. It has

     long been a “notorious” street gang for its violence against the people of Chicago, the

     city of its founding. See United States v. Garcia, 754 F.3d 460, 465 (7th Cir. 2014).

     The gang is “hierarchical and multinational”; “distributes cocaine, heroin, and

     marijuana; and engages in assault, burglary, homicide, identify theft, and money

     laundering, among other unlawful activities.” United States v. Porraz, 943 F.3d 1099,

     1101 (7th Cir. 2019). Latin Kings in the Seventh Circuit have been prosecuted time

     and again—for murder, assault, racketeering, extortion, and drug-trafficking. See,

     e.g., id.; Garcia, 754 F.3d 460; United States v. Tello, 687 F.3d 785, 794 (7th

     Cir. 2012); United States v. King, 627 F.3d 641 (7th Cir. 2010); United States v.

     DeSilva, 505 F.3d 711 (7th Cir. 2007); United States v. Olson, 450 F.3d 655 (7th Cir.

     2006). Meanwhile, Horta and his cohort in the Latin Kings extended the gang’s

     tentacles around communities and perpetuated its violent existence.

              The Latin Kings was and is still a national street gang organized by geographic

     regions. Each region had a structure of leaders who were responsible for overseeing



     1 The sources of information in this section are the plea agreement (“Dkt. 2029”), the
     Probation Office’s Presentence Investigation Report (“PSR”) and Supplemental
     Report (“SR”), the Government’s Version of the Offense (“GVO”), and the transcript
     of the March-April 2019 trial in this case.

                                                 2
 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 3 of 20 PageID #:17713




the chapters within the region. Among the regions was the Southeast Region, which

included chapters in northern Illinois and northwest Indiana. The regional

leadership consisted of one or more Regional Enforcers, whose responsibilities

included the enforcement of the gang’s laws and rules and the imposition of

punishment for violations of them, and one or more Regional Treasurers, whose

responsibilities included the collection of dues from chapters. Those leaders reported

to the Regional Inca. Each chapter had its own structure of leaders, who reported to

the regional leaders. That structure included the Inca, who was the leader of the

chapter; the Cacique, the second in command; and the Enforcer, who, like his regional

counterpart, was responsible for enforcing discipline and adherence to laws and rules.

      B.     Alonzo Horta’s Conduct in the Latin Kings

      Alonzo Horta’s commitment to the Latin Kings and to crime as a way of life

started at a young age. As early as age 14, he boasted through his Facebook account

of carrying guns, selling drugs in his neighborhood, and being ready to commit

violence:




                                          3
 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 4 of 20 PageID #:17714




(GVO at 3 & Ex. G.) Even before those posts, Horta had been convicted of an offense

in which he picked up a shovel and hit a person in the head with it. (See PSR ¶ 61.)

      By age 15, Horta was contemptuous of law enforcement and the justice system

and proclaimed his contempt proudly:




(GVO at 3 & Ex. G.)

      When he joined the Latin Kings, no later than in 2013, Horta agreed and knew

that a co-conspirator would commit at least two acts of racketeering activity in the

conduct of the affairs of the Latin Kings and also agreed:

      •   to protect Latin King territory from rival gangs, including by use of murder
          and other violence;

      •   to engage in attacking rival gang members and to participate in shootings
          of rival gang members;

      •   to engage in witness retaliation and witness tampering against people who
          cooperated with law enforcement;

      •   to engage in a system of violations through which the Latin Kings beat,
          extorted, and threatened other members of the enterprise; and

                                          4
 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 5 of 20 PageID #:17715




      •   to engage in the illegal trafficking of controlled substances through the
          Latin Kings.

(Dkt. 2029 at 4-5.)

      Horta was a proud member of the gang’s 102nd Street Chapter and, among the

Latin Kings’ rival gangs, he held especial venom toward the Spanish Vice Lords, of

whom he claimed to be a “killa”:




(Id. at 6, 8; GVO at 3 & Ex. G.) It is evident, often in Horta’s own words and images,

that between 2013 and his arrest in this case in February, 2018, Horta became

consumed by criminal gang life and became the killer he wanted to be.

             1.       Horta’s Role in a Beating in March 2013

      On March 31, 2013, Horta and another Latin King threw gang signs and

screamed “King love” as fellow Latin Kings beat up a man who they believed belonged

to the Two Six gang. (GVO at 2 & Ex. A.)

             2.       Horta’s Shooting at a Rival in April 2013

      Two weeks later, on April 13, 2013, Horta was armed with a stolen and loaded

pistol and was in a vehicle being driven by another Latin King in a neighborhood

claimed by the Spanish Vice Lords. A vehicle being driven by a Spanish Vice Lord

struck Horta’s vehicle, and Horta exited his vehicle and fired shots at the Spanish

Vice Lord’s vehicle, hitting a third vehicle. Horta shot at the Spanish Vice Lord’s



                                           5
 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 6 of 20 PageID #:17716




vehicle because he believed it had rammed his vehicle in furtherance of the rivalry

between the Latin Kings and the Spanish Vice Lords. (GVO at 2 & Ex. B.)

      Earlier that year, Horta had bragged of hanging out with his “shooters”:




(Id. at 3 & Ex. G.) In the 15 months following the shooting, Horta continued to

proclaim his disdain for the justice system and his fixation with guns:




(Id.) Horta did, in fact, “keep 2 pistols,” as he demonstrated in the image on the

following page.




                                          6
 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 7 of 20 PageID #:17717




(Id. at 3 & Ex. E.)

             3.       Horta’s Gang Tattoos

      Horta emblazoned his body with tattoos that glorified gang life and violence

(see GVO at 3 & Ex. D) and displayed those tattoos, along with gang hand signs, in

images in Facebook, including the two on the following page in late 2014 and early

2015. (Id. at 3 & Ex. E.) The second image, entitled “102st crazy lil bitch out heaa,”

shows a tattoo of Horta himself—his nickname “Blue” is on the hat—behind “102”

(his chapter) and armed with a pistol pointed at the viewer.




                                          7
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 8 of 20 PageID #:17718




                                       8
 Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 9 of 20 PageID #:17719




      Horta posted the second image of his tattoos on January 18, 2015. Three days

later, he made the following post ending with the reference that he is a Chicago Police

Department killer (“cpdk”):




(GVO at 3 & Ex. G.) In the posts below and other posts in 2015 and 2016, Horta touted

his devotion to the 102nd Street Chapter, his hatred for Spanish Vice Lords and law

enforcement, and his embrace of the life of a gangster:




(Id. at 3 & Ex. G.)

             4.       Horta’s Armed Robbery in January 2017

      On January 31, 2017, Horta armed himself with a semi-automatic handgun,

entered a barbershop that he knew Spanish Vice Lords patronized, and asked the

barber, who was sitting with his back turned to Horta, how much for a cut. When the

barber turned to face him, Horta was pointing his gun at the barber and then pulled

back the slide of the gun and released it, showing that he was ready to shoot. Horta


                                          9
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 10 of 20 PageID #:17720




demanded what was in the barber’s wallet—about $50—and searched the barbershop

and stole an iPhone belonging to the barber as well as the $50. (GVO at 3 & Ex. C.)

              5.     Horta’s Murder of Alfonso Calderon

        In the evening of April 9, 2017, while Alfonso Calderon, then age 24, was

hanging out innocently with his girlfriend and friends in a lot, Horta was planning to

have an armed confrontation with him. Horta knew that the party he had come to

earlier that evening, at a house on South Green Bay Avenue near East 108th Street,

was in a neighborhood claimed by the Spanish Vice Lords. Horta saw Calderon in the

lot, conferred with two fellow Latin Kings, and decided to confront Calderon because,

he believed, Calderon belonged to a different gang. When he approached Calderon,

Horta began shooting almost immediately. Calderon could do nothing but run for his

life, and when he tried to do so, Horta shot him in the back. (See Dkt. 2029 at 8-9.)

        Horta showed up in surveillance video of the party at 6:39 p.m. 2, about an hour

and a half before he shot Calderon to death. In the image on the following page, Horta

is on the left side wearing a white sweatshirt and white hat, walking behind Latin

King Geovanni Lopez and looking at some of the partygoers on the rear patio. The lot

where Horta later confronted Calderon is on the other side of the fence with the

opening, to the left of Horta and Lopez in the image.




2   The time on the video was one hour ahead of the actual time.

                                           10
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 11 of 20 PageID #:17721




      Horta huddled with Lopez and Gabriel Abdallah, another Latin King, during

the party. The image below shows the three Latin Kings in the bottom left corner at

7:31 p.m., Lopez wearing the hoodie with double Xs on the back and Abdallah wearing

black clothing. The gate in the fence separating them from the lot is still open.




                                          11
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 12 of 20 PageID #:17722




      Ten minutes later, at about 7:41 p.m., a teenaged girl, who, sitting with a group

of partygoers, had noticed the Latin Kings’ interest in what was on the other side of

the fence, stood up, walked across the patio and through the opening in the fence, and

closed the gate before returning to her seat. Horta, who was then armed with a gun,

already had begun planning to confront Calderon with it. (See Dkt. 2029 at 8-9.)

      The image below shows Horta, Lopez, and Abdallah conferring near the closed

gate about six minutes before the shooting, as a toddler rides his bicycle around them.




                                          12
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 13 of 20 PageID #:17723




      Horta, Lopez, and Abdallah opened the gate and walked through the fence to

confront Calderon at 8:12 p.m., as the first image below shows. Immediately there

was a commotion: the second image below shows that the teenaged girl who earlier

had protectively closed the gate heard the commotion within about 20 seconds, stood

up, and pointed out that something was wrong on the other side of the fence.




                                        13
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 14 of 20 PageID #:17724




      When he walked through the opening in the fence (shown below in 2019),

joined and assisted by Lopez and Abdallah, Horta encountered a group of five people

including Alfonso Calderon, who was unarmed.




      Horta demanded that Calderon leave the area, pulled out the gun in his

possession, and began firing shots at Calderon, who turned away from the gunfire

and began running from Horta toward the street near the top of the image below.




                                        14
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 15 of 20 PageID #:17725




        Horta continued shooting at Calderon and hit him in his right hand and left

bicep, the left side of his torso, his chest, and his back. Calderon, mortally wounded,

managed to run out of the lot and stumble across the street before he collapsed in a

neighbor’s yard. He never got up. (See Dkt. 2029 at 9.)

        It was to further the Latin Kings that Horta murdered Calderon. (Id.)

        Six months after killing Calderon, Horta made the following post in Facebook:




(GVO at 3 & Ex. G.) “Strapped” means armed with a gun. “Dgaf”?

        It means “don’t give a fuck.” 3

II.     Sentencing Guidelines Calculations

        Horta pleaded guilty to the racketeering conspiracy charged in Count One of

the third superseding indictment, including the murder of Alfonso Calderon, which

enhances the maximum term of imprisonment from 20 years to life. 4 The parties in

the plea agreement calculated Horta’s Guidelines range as 292 to 365 months’

imprisonment (Offense Level 40 and CHC I). The Probation Office calculated his

range as 324 to 405 months (Offense Level 40 and CHC II). The difference in the

calculations arises from the Probation Office’s discovery of countable convictions



3   See https://en.wiktionary.org/wiki/DGAF (last visited Aug. 21, 2020).
4 The parties in the plea agreement agreed, subject to the court’s approval, that
Horta’s sentence will be no fewer than 25 years and no more than 35 years in prison.
(Dkt. 2029 ¶ 11.)

                                           15
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 16 of 20 PageID #:17726




missing from the plea agreement. After reviewing those convictions, the government

agrees that Horta’s criminal history category is II, moving his Guidelines range to

324 to 405 months’ imprisonment.

      A.     The Total Offense Level in the Count of Conviction Is 40.

      Each underlying racketeering offense by Horta counts as if it were contained

in a separate count of conviction, pursuant to Guidelines § 2E1.1(a)(2) and

Application Note 1. The parties and Probation Office rely on the following underlying

offenses by Horta: the first-degree murder of Alfonso Calderon, which triggers offense

level 43 under Guidelines § 2A1.1, and conspiracy to commit murder, which triggers

offense level 33 under Guidelines § 2A1.5(a). (Dkt. 2029 ¶¶ 9(b)(ii)-(iii); PSR ¶¶ 34-

47. 5) The parties and Probation Office also agree that the multiple-count grouping

analysis yields no increase in the offense level. (Dkt. 2029 ¶ 9(b)(vi); PSR ¶¶ 48-51.)

Lastly, the parties and Probation Office agree that Horta qualifies for the two- and

one-level discounts for acceptance of responsibility. (Dkt. 2029 ¶¶ 9(b)(v)-(vi); PSR ¶¶

53-54.) The total offense level is therefore 40. (Dkt. 2029 ¶ 9(d); PSR ¶ 55.)




5 See also Porraz, 943 F.3d at 1103 (affirming application of Section 2A1.5(a) to
Horta’s co-defendant Ruben Porraz, “emphasiz[ing] that murder can be a reasonably
foreseeable result of a defendant’s gang activities even if he did not kill anyone or
otherwise personally participate in a murder”); Garcia, 754 F.3d at 484-85 (holding
that Section 2A1.5 applied, notwithstanding absence of evidence that defendant
directly participated in murders, because conspiracy to commit murder was
foreseeable to defendant by virtue of his membership in Latin Kings and in
furtherance of gang’s jointly undertaken activities).

                                          16
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 17 of 20 PageID #:17727




       B.    The Defendant’s Criminal History Category Is II.

       Horta’s criminal history, however it’s calculated, came to an end only because

of his arrest in this case. The Probation Office discovered two juvenile convictions

that the parties did not: (1) a 2011 battery conviction, which receives one criminal

history point; and (2) a 2015 conviction for unlawful possession of cannabis, which

also receives one point. (PSR ¶¶ 61-62.) The government agrees with the Probation

Office’s analysis and consequent placement of Horta in Criminal History Category II.

That change has no effect on the government’s sentencing recommendation.

III.   The Section 3553(a) Factors Support a 360-Month Sentence.

       A 360-month sentence is reasonable and appropriate in this case because the

Section 3553(a) factors weigh in favor of it.

       A.    The Seriousness of the Offense

       Murder is among the most serious offenses, and Horta’s murder of Calderon

was reprehensible and senseless. Horta lay in wait for Calderon in the rear patio on

April 9, 2017, scheming with his fellow Latin Kings as children played around them

and ordinary people enjoyed the social gathering, biding his time to go after Calderon.

Horta let Lopez open the gate in the fence and go through first. Calderon had little

chance to escape: Horta began shooting at him almost straight away and, when

Calderon attempted to run away, kept shooting at him, killing him.

       It is aggravating that Horta committed the murder for the Latin Kings—for a

street gang that, through violence and threats of violence, has spread terror in


                                           17
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 18 of 20 PageID #:17728




communities in and around Chicago for generations. Acting through the gang’s

manifesto and constitution, members of the Latin Kings have infested the southeast

side of Chicago and elsewhere with violence, drug-dealing, and witness intimidation.

Horta was a full, fanatical participant in the gang’s criminal activities, selling drugs,

robbing, and shooting. As Horta himself boasted, he was young, was “strapped” with

a gun, and “didn’t give a fuck.” (See GVO at 3 & Ex. G.)

      Calderon’s mother, a sister, five brothers, and an aunt submitted letters that

express their horror on April 9, 2017; their anger at Horta’s having robbed Alfonso of

his life and having robbed them of Alfonso; and their anguish at the loss of their son,

brother, and nephew. Their letters describe a young man who had begun making his

way in life as an adult, liked to draw, and loved and was loved by his family. (See SR.)

They will carry the pain of his death for the rest of their lives.

      B.     The History and Characteristics of the Defendant

      It is Horta’s young age—when he joined the Latin Kings, when he killed

Calderon, and now—that is the primary factor mitigating his offense. Horta’s record

otherwise consists of one aggravation after another across his at least five years in

the Latin Kings. The government summarized that aggravating evidence above and

in its GVO and exhibits. 6 The government agrees with the Probation Office that no


6 Before Horta agreed to have his sentencing proceed by video, the government was
prepared to play two videos in court. Because playing those videos on video may be
impractical, the government points them out here for the court if the court wishes to
view them before or during sentencing. The two videos are contained in a DVD that
is marked as Exhibit H to the GVO; was provided to the court on August 13, 2020

                                           18
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 19 of 20 PageID #:17729




factor warrants a departure from the Guidelines range. (PSR ¶ 129.)

      C.     The Needs to Provide Just Punishment and Deterrence and to
             Protect the Public from Further Crimes of the Defendant

      It is vital to keep Horta off the streets for a very long time in order to protect

the people in this district from further violent acts by him. It is vital also to

communicate to the southeast side of Chicago and the rest of the district that carrying

and using a gun can land you in federal prison for a long time and that shooting a

person to death will keep you in prison for decades. Horta himself is incapable of

being deterred in any other way, as is evident in his repeated criminal conduct and

his social-media posts expressing hatred, contempt, and remorselessness. Horta

avowed that his intention was to live and die for his 102nd Street Chapter:




(GVO at 3 & Ex. G.) That aspiration, if it persists, ought to wait at least 30 years.




(and to defense counsel and the Probation Officer earlier); and contains selections of
videos from Horta’s Facebook and Snapchat accounts.
       The DVD’s folder entitled “Horta Facebook videos” contains videos from
Horta’s Facebook account along with one video, entitled “Combined Facebook videos,”
that is a combination of some, but not all, of the videos in that folder. The folder
entitled “Horta Snapchat videos” contains videos from his Snapchat account along
with one video, entitled “Combined Snapchat videos,” that is a combination of all of
the videos in that folder. The two videos that the government would have played are
“Combined Facebook videos” and “Combined Snapchat videos.”



                                          19
Case: 1:16-cr-00463 Document #: 2266 Filed: 08/27/20 Page 20 of 20 PageID #:17730




IV.   The Length and Conditions of Supervised Release

      The Section 3553(a) factors addressed above and those identified by the

Probation Office (see PSR at 28) justify a three-year term of supervised release and

the conditions proffered by the Probation Office. The conditions are appropriate given

Horta’s gang membership and conduct, past use of controlled substances, limited

education and training, and financial obligations to his dependent children. The

conditions will provide needed deterrence to criminal conduct, protect the public from

further crimes of the defendant, encourage the defendant’s professional development,

provide drug monitoring and treatment, and keep the probation officer informed of

the defendant’s conduct, condition, and compliance.

V.    Conclusion

      For the reasons stated, the government respectfully requests that the court

impose on Alonzo Horta a 360-month sentence, a three-year term of supervised

release, and a $100 special assessment.

                                               Respectfully submitted,
                                               JOHN R. LAUSCH, JR.,
                                               United States Attorney

                                       By:     /s/ John D. Cooke
                                               JOHN D. COOKE
                                               ASHLEY A. CHUNG
                                               BRIAN KERWIN
                                               GRAYSON WALKER
                                               Assistant United States Attorneys
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604



                                          20
